TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00819-CV


Hallmark Specialty Insurance Company, Appellant

v.

Warehouse Entertainment, LLC d/b/a Qua Bottle Lounge, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. D-1-GN-10-002326, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
	The parties have filed a joint motion to dismiss the appeal, explaining that they have
settled their dispute.  We grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a).

						____________________________________
						David Puryear, Justice
Before Justices Puryear, Henson and Goodwin
Dismissed on Joint Motion
Filed:   June 8, 2012